Citation Nr: 0025114	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  96-08 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to compensation benefits for additional 
disability under the provisions of 38 U.S.C.A. § 1151 (West 
1991) as the result of treatment and surgery of the cervical 
spine during VA hospitalization in February 1975.

2.  Entitlement to compensation benefits for additional 
disability under the provisions of 38 U.S.C.A. § 1151 (West 
1991) as the result of treatment and surgery to remove a 
right frontal parietal meningioma during VA hospitalization 
in November 1993.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARIN ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to August 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

This case was the subject of a Board remand dated in July 
1997.  Also, this case was the subject of a VA advisory 
medical opinion, prepared at the request of the Board, dated 
in June 2000.
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not have additional disability due to VA 
treatment and surgery for cervical spine disease during 
hospitalization in February 1975.

3.  The veteran does not have additional disability due to VA 
treatment and surgery to remove a right frontal parietal 
meningioma during hospitalization in November 1993.


CONCLUSIONS OF LAW

1.  The criteria for the award of compensation for additional 
disability due to VA treatment and surgery during 
hospitalization for cervical spine disease in February 1975 
as if it were service connected disability have not been met.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1996).
 
2.  The criteria for the award of compensation for additional 
disability due to VA treatment and surgery to remove a right 
frontal parietal meningioma in November 1993 as if it were 
service connected disability have not been met.  38 U.S.C.A. 
§ 1151 (West 1991);  38 C.F.R. § 3.358 (1996).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran contends that VA surgeries in February 1975 and 
October 1993, to repair cervical spine disability and remove 
a brain tumor, respectively, have caused him additional 
disability.  He further contends that he does not remember 
signing consent forms prior to either surgery informing him 
of the potential risks and residual problems that might 
result from the surgery. 

Cervical Spine Disability

The veteran was hospitalized at the VA Medical Center (VAMC) 
in Wichita, Kansas, in June 1973 with chest pain.  He was 
found to have decreased left hand grip, pain in the left side 
of the neck when the left arm was raised quite high, and pain 
in the neck on bending forward and sideways.  Cervical spine 
X-rays revealed cervical spondylosis with narrowing of the 
C5-6 and C6-7 inter-space with reversal of cervical curvature 
and marginal osteoarthritic proliferations of the segments.  
He was discharged home with home traction and a collar brace.

VA hospital admission notes dated in December 1974 include a 
description of the veteran's neck, upper extremity and back 
pain beginning eighteen months prior, with current symptoms 
of decreased strength in the arms and hands, and his legs 
feeling like rubber at times.  

The veteran was hospitalized from December 1974, to February 
1975, at the Topeka, Kansas, VAMC for evaluation of 
complaints relating to disability of the cervical spine.  He 
was transferred in February 1975, to the VA hospital in 
Kansas City, Missouri, for a surgical fusion of the cervical 
spine.  He underwent a decompression of C6 root and Cloward C 
5-6 anterior fusion of the cervical spine.  For about one 
week after surgery, he had a severe pain in his left arm in 
the distribution of the C-6 nerve root.  After a week, the 
pain had improved to the point that he required one Tylenol 
every three to four days.  He was transferred to the VA 
Topeka, Kansas, facility for two days in March 1975 for 
rehabilitation.  His condition as reflected in the hospital 
discharge summary, was reported as normal strength except 
"very minimal weakness of the left biceps which he had 
preoperatively." His sensory examination and reflexes were 
also described as normal.  He was "essentially without need 
of even minor analgesics during his last several days in the 
Kansas City Veterans Hospital."  VA X-rays in April 1975 
revealed narrowing of the C5-C5 interspace with partial 
fusion of these two bodies.  In the oblique views, there was 
spinal nerve foramen narrowing at the 5th and 6th level.

Records of a VA special neuropsychiatric examination in April 
1975, included diagnoses of anxiety reaction secondary to 
physical illness;  and residuals, postoperative cervical 
spondylosis, C5-6.  During an April 1975 special orthopedic 
examination, the veteran was diagnosed as having cervical 
spondylosis, C5-C6, postoperative, narrowed C5-C6 interspace 
with spinal nerve foramen narrowing, partial fusion C5-C6, 
disabling.  During a VA Social and Industrial Survey on April 
1975, a social worker wrote that the veteran's left arm 
"obviously is beginning to show symptoms of something.  It 
seems to just hang.  There may be some atrophy."  The social 
worker concluded in his impression that "[t]his veteran's 
back condition and his physical ailments are rather 
obvious."  

In October 1994, a CT study of the C-spine included the 
impression of spinal canal AP diameter at the limit of normal 
at the C5-6 level secondary to hypertrophic spurring and 
post-surgical changes.  

In an October 1995 VA medical opinion, the reviewing 
physician stated that the veteran's surgical treatment halted 
progression in the original area of the cervical spine but it 
was not possible to eliminate recurring symptoms.  He opined 
that there was no evidence that cervical spine surgery caused 
additional disability.  

More recently, the veteran has been diagnosed as having 
cervical stenosis causing left upper and left lower extremity 
weakness.  For example, VA records of treatment dated in 
January 1996 reflect this diagnosis.  Additional VA records 
of treatment in January 1996 include an impression of 
cervical stenosis status post Cloward procedure.  

During his March 1996 RO hearing, the veteran described 
limited range of motion of his left arm and problems with his 
left leg, including dragging and numbness, which he 
attributed to his 1975 VA surgery of the cervical spine.  He 
said he didn't remember being informed beforehand of any 
potential problems that could arise from the surgery.  He 
said that before the surgery, his left arm felt like it had a 
rock tied to it all the time.  He described post-surgical 
problems with moving his neck.  

Brain Tumor

In October 1993, the veteran was evaluated at a local 
hospital after he experienced a seizure.  He was evaluated 
and was found to have right frontal parietal convexity 
meningioma.  

The veteran was hospitalized on two occasions  in November 
1993 at a VA Medical Center.  During the second period, 
examination revealed left upper extremity weakness of 4/5.  
He was clearly symptomatic and being managed by steroids and 
seizure medicine for his brain tumor.  He underwent a right 
parietal craniotomy and resection of a meningioma.  

VA records of treatment in March 1994, among other records, 
associate more movement of the let arm with tremor of the 
left upper extremity, as a "residual effect" of the 
surgery.  Similarly, a July 1994 electroencephalogram report 
includes an impression of continuous irregular slowing over 
the right central parietal area, consistent with breech 
effect with a history of craniotomy.

In a September 1995 VA medical opinion, the reviewing 
physician opined that there seemed to be evidence of a mild 
left hemiparesis after the veteran's surgery in November 
1993.  The physician elaborated that, considering the lesion 
and its location, this was not an unexpected outcome with 
this type of surgery.  He stated that there was no evidence 
of lack of treatment or inappropriate treatment of this 
condition.

In an October 1995 VA medical opinion, the reviewing 
physician opined that anticipated post-surgical swelling in 
the area of the tumor removal resulted in left-sided weakness 
that responded well, but incompletely, to treatment.  The 
physician concluded that this surgery successfully prevented 
progressive brain damage with disabling symptoms.  He 
concluded that there was no evidence of 
additional disability which could reasonably be related to 
the surgery performed in October 1993 [sic].

During his March 1996 RO hearing, with respect to the 1993 VA 
surgery to remove his brain tumor, the veteran described pre-
surgery problems with passing out and having fits due to the 
brain tumor.  He said since the surgery, the problems with 
passing out, dizziness and blurred vision had stopped, and 
that he was taking medication to prevent these symptoms.  The 
veteran's wife said that she felt the surgery had helped with 
some problems, but after the surgery his arm was constantly 
shaking.  His wife described problems the veteran had in 
changing his shirt, and the veteran said he would stumble and 
could no longer change a tire after the brain surgery.  The 
problems were described as greater on the left than the 
right.  

June 2000 VA Advisory Medical Opinion 
Re: Tumor Resection and Cervical Spine Fusion

In June 2000, the Board obtained a VA Advisory Medical 
Opinion by the Chief of a neurovascular section of a VAMC 
neurology service.  He opined that the veteran's cervical 
stenosis was most likely due to expected progression of the 
degenerative disease process (DJD) or osteo arthritis, and 
that was highly unlikely to be a consequence of the February 
1975 anterior fusion of the cervical spine.  He noted that no 
pre-operative CT scan of the cervical spine or report was 
available for a true comparison.  He asserted that true 
progression of the cervical stenosis could not be determined 
based on a report of only the post-operative CAT of the 
veteran's neck.  The veteran's symptoms before surgery, that 
is, "legs feel like rubber, pain and numbness of both upper 
extremities" strongly suggested significant cord 
compression.  According to the reviewing physician, this was 
most likely due to cervical stenosis and degenerative disease 
of the spine.  He noted that postoperatively the veteran's 
examination was reported to be essentially normal.  He found 
it evident from the records that the veterans had never 
complained of bilateral leg or arm weakness, or severe 
stiffness of the arms or legs, after surgery.  He determined 
that no clinical findings in these records suggested 
significant myelopathy or cord compression after the surgery.  
He noted that clinical findings such as bilateral leg and arm 
paralysis with severe stiffness, loss of bladder and bowl 
control, brisk reflexes, clonus and Babinski and other 
corticospinal tract signs were often used to diagnose spinal 
cord compression that may occur with spinal canal stenosis.  
He noted that there was no documentation of such signs in the 
medical records after surgery.  The documentation did not 
reflect findings for severe canal stenosis.  In his opinion, 
the findings of the CT scan of the cervical spine were 
consistent with expected progression of the osteo-arthritis 
or DJD of the neck, and the anterior fusion of the spine had 
very little if any contribution whatsoever.  Based on the 
patient's complaints, he found that without surgery there was 
a strong possibility that the veteran would have progressed 
to quadriplegia (paralysis of both arms and legs).  In his 
view, the timely surgical intervention of February 1975 had 
most likely prevented very serious consequences.

The reviewing physician further found that the left sided 
weakness and altered sensation or pain perception was highly 
unlikely to be the consequence of the February 1975 cervical 
spine fusion or the November 1993 right parietal craniotomy.  
He noted that the veteran had pain and numbness of both upper 
extremities, and reported that his legs felt like rubber, 
prior to surgery.   After the cervical fusion, during the 
immediate post operative period, the veteran complained of 
severe pain in the left upper extremity, but the record 
indicated that this was resolved in approximately one week.  
According to the physician, the pain during the post-
operative period was not unexpected and can be due to 
irritation of the nerve route or swelling in the region.  The 
reviewing physician noted that documentation dated in March 
10, 1975, described examination results of "normal strength 
with the exception of minimal weakness of the left biceps 
muscle," and that no significant sensory loss was noted 
during this examination.  He concluded that while surgery may 
not have completely improved the veteran's symptoms of pain 
and weakness of the left upper extremity, it did not make his 
symptoms any worse.

The reviewing physician acknowledged that it was documented 
that the veteran's left sided weakness and tremor of the left 
upper extremity was a residual effect of the 1993 surgery.  
However, he opined, a through review of the record clearly 
indicated that the veteran developed seizure and had left 
upper extremity weakness prior to the November 1993 
craniotomy/resection of the meningioma.  In the reviewing 
physician's view, the paraphrase "residual effect from 
surgery" did not establish the cause and effect of surgery 
leading to deficits.  The reviewing physician elaborated that 
except in the early postoperative period, there was no 
indication that the veteran's deficits became worse after 
surgery.   He asserted that the so-called "residuals"  were 
not caused by the surgery itself, but were the consequences 
from the brain tumor.  He noted that the tumor had been 
growing in the right side of the brain, which controls the 
left side of the body.  He stated that from the veteran's 
symptoms at the time, i.e., weakness of the left upper 
extremity, spasm and seizure before the surgery, it was 
apparent that the tumor was damaging the brain.  He asserted 
that had the tumor not been resected by surgery that time, 
total paralysis of the left side and recurrent seizures would 
have been an almost inevitable and very likely consequence.  
He asserted that excision of the tumor does not always 
resolve the symptoms or signs completely.  He opined that the 
veteran's weakness of the left side and other symptoms were 
most likely a direct consequence of progressive degenerative 
disease of the cervical spine and damage caused by the right 
frontal parietal tumor.  He found that there was no 
documentation to suggest that the veteran's neurological 
symptoms had significantly progressed after the November 1993 
surgery.

The reviewing physician acknowledged that a July 1994 
electroencephalogram was reported to show continuous 
irregular slowing of the right central parietal area 
consistent with breech effect.  The reviewing physician 
stated that this pattern was an expected finding after most 
craniotomies, and did not reflect any unintended additional 
disability.

Analysis

The Board has found the veteran's claims to be well grounded 
within the meaning of 38 U.S.C.A. § 5107(a), in that they are 
plausible.  Similar or identical symptoms have been 
attributed to the separate surgeries at issue (cervical spine 
fusion and resection of brain tumor);  and VA records of 
treatment dated in March 1994, among other records, associate 
symptoms such as hemipareses, and weakness and tremor of the 
left upper extremity, as a "residual effect" of the 
November 1993 right parietal craniotomy and resection of a 
meningioma at a VA Medical Center.  The Board is satisfied 
that all available evidence necessary to render an equitable 
determination on this issue has been obtained.  The June 2000 
VA advisory medical opinion, which is the medical opinion 
that the Board relies most heavily upon in this case, makes 
clear that a thorough review of the record was completed, to 
include medical records of treatment and hospitalization 
before, during and after surgeries and hospitalizations, 
applications of the veteran for compensation and pension and 
corresponding rating decisions, and VA examination reports.

38 U.S.C.A. § 1151 (West 1991) provides that where any 
veteran shall have suffered an injury, or aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the Court of 
Veterans Appeals for Veterans Claims (COVC) invalidated 38 
C.F.R. § 3.358(c)(3), on the grounds that the element of 
fault required by the regulatory provision was beyond the 
scope of the authorizing statute, 38 U.S.C.A. § 1151 
(formerly § 351).  In December 1994, the Supreme Court 
affirmed the lower courts' decisions in Brown v. Gardner, 513 
U.S. 115 (1994), and 38 C.F.R. § 3.358(c)(3) was subsequently 
amended to conform with the Supreme Court's decision.  The 
revised regulations, issued in March 1995, did not require 
negligence on the part of the VA for the veteran to prevail. 
The amendments were made effective retroactive to November 
25, 1991, the date of the original Gardner decision.  
(Although the statute was subsequently amended, effective in 
October 1997, to require negligence on the part of the VA, 
the veteran's case is not affected by that amendment.  See 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1997).) 

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  As applied to medical 
or surgical treatment, the physical  condition prior to the 
disease or injury will be the condition which the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  In determining 
whether such existing disease or injury suffered as a result 
of hospitalization, medical or surgical treatment is 
compensable, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  Compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(b),(c) 
(1996).  The appellant is not required to show fault or 
negligence in medical treatment, Brown v. Gardner, 513 U.S. 
115 (1994).

In the present case, the reviewing examiner who prepared the 
June 2000 VA advisory medical opinion for the purpose of 
determining whether the veteran has additional disability as 
a result of his February 1975 VA surgery of the cervical 
spine and November 1994 VA right parietal craniotomy and 
resection of a meningioma opined that the veteran has no 
additional unintended disability as a result of these 
surgeries.  He acknowledged records with wording that might 
be construed as expressing the existence of additional 
disability.  He acknowledged a March 1994 treatment record 
associating symptoms such as hemiparesis, and weakness and 
tremor of the left upper extremity, as a "residual effect" 
of the November 1994 surgery.  However, the June 2000 
reviewing physician opined that these "residuals" were not 
caused by the surgery itself, but were the consequences from 
the brain tumor, and supported his opinion with reasons based 
on his medical knowledge and experience. 

In similar fashion, the June 2000 reviewing physician 
concluded that the veteran's left sided weakness and altered 
sensation or pain perception were highly unlikely to be the 
consequence of the February 1975 cervical spine fusion or 
November 1993 right parietal craniotomy, noting the veteran's 
symptoms in March 1975, after time for recovery from surgery, 
as "normal strength with the exception of minimal weakness 
of the left biceps muscle" - so that while the veteran's 
symptoms may not have improved completely after surgery, the 
symptoms of pain and weakness of the left upper extremity 
were not made worse by the surgery.  The February to March 
1975 hospitalization summary report strongly supported this 
conclusion - it explicitly states that upon discharge after 
the surgery the veteran had "normal strength in all muscles 
except very minimal weakness of the left biceps which he had 
preoperatively."  Reflexes and sensory exam were also noted 
to be normal.  Similarly, with extensive support form the 
record and medical reasoning, the reviewing physician 
concluded that the veteran's cervical stenosis was most 
likely due to the expected progression of the degenerative 
disease process or osteo arthritis, and was highly unlikely 
to be the consequence of the February 1975 anterior fusion of 
the cervical spine.  Additionally, he described the "breech 
effect" found in a July 1994 electroencephalogram as an 
"expected finding after most craniotomies [that] does not 
reflect any unintended disability."  

The Board notes that the reviewing physician who prepared the 
June 2000 advisory medical opinion is a Chief of the 
Neurovascular Section, Neurology Service, at a VA Medical 
Center, and thus would appear well within his area of 
expertise in answering these questions and highly qualified 
to provide the medical opinions requested.  In light of his 
qualifications and his thorough review of the record and 
reasons and bases, his opinion is afforded great weight in 
this case.

An October 1995 VA medical opinion was to similar effect as 
the June 2000 opinion, though the examiner who prepared that 
opinion had a less complete record before him, and provided 
comparatively few reasons and bases for his conclusions.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims for 
entitlement to compensation benefits for additional 
disability under the provisions of 38 U.S.C.A. § 1151 (West 
1991) as the result of surgery of the cervical spine in 
February 1975, and entitlement to compensation benefits for 
additional disability under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) as the result of surgery to remove a right 
frontal parietal meningioma in November 1993.

The Board acknowledges the veteran's contention that no 
informed consent forms were signed prior to his surgeries.  
However, since the medical evidence of record shows that no 
additional disability as resulted from the surgeries at issue 
in this case, the question of whether he was informed of the 
possible additional disability that could result from the 
surgeries is not at issue in this case.  The June 2000 
examiner found that the veteran would have had total 
paralysis of the left side and recurrent seizures were it not 
for the November 1993 brain surgery, and would have become 
paraplegic were it not for the February 1975 cervical spine 
surgery.  His current level of disability is greatly reduced 
as a result of the surgeries. 
When the evidence is viewed in the context of the June 2000 
VA advisory medical opinion, the evidence shows that there is 
no additional disability due to unnecessary consequences of 
the surgeries. 


ORDER

The claim for compensation pursuant to 38 U.S.C.A. § 1151, 
for additional disability due to VA surgery and treatment 
during hospitalization in February 1975, is denied.

The claim for compensation pursuant to 38 U.S.C.A. § 1151, 
for additional disability due to VA surgery and treatment 
during hospitalization in November 1993, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

